April 19, 1939


 Hon. D. Richard Voges
 County Attorney
 Wilson County..
"Florea~il~~,'Texas::
DearSlr:                 Opinion No. W%Q~.
                         Re: Use of farm registrationlicense
                              &xI.regiatretlonof a truck used
                              only for pouez,~purposes.%
.'      ~:~~Your:request
                      for.an oplnfonas towhe$d.mr:theowner---
~oS~l~~e~tock:.tr~spo~ted:~to~vaFious~:pla~es~
                                           for b~ee&lng pm-
.psises~a~ent~tleid~:toipsec'a
                            ftirmliaense-.on:the
                                               rtru&k-uaedin
 auch~Instances~:tias
                    been .recelved..bg'thie-department..i'~
                       .i_~,
         Artlale 66~5a+6a~&mfddes in pa@ as-Soll~&:
          'When'~a~comme~clcrl~moto~~~~vehicle:so~ht
                                                  to
    .beregfstered arid- used:by the.owner ~thereof-:onlr
    in the transportatl~on .uf'hisown:poultrp,!daie;
    live&ock, ati.farm products to market,‘or to ~.,
    other poLnts forsale: or for sale or processing,
    or the transportationby the ownerthereof of
  * laborers from their place of residence,and mater-
    ia3s,   tools, equipment and supplies,without
    charge, from the place of purchase or storage, to.
    his own farm or ranch, exclusivelyfor his own use
    or ,useone such'Sarmthe registrationlicense See,
    Sor the we&ht classificationsherein mentioned,
    shall be fifty per cent (50%) of the reglstratlon
    See,prescribedfor weight classlflcat.lons   in:Seo-
    tlon.6, (Art. 6675a-6), of the Act hereby amended."
         In drafting the'above statute~theLegislature,obvl-
 ~ouslycould not set forth all the many Sact situationswhich
 might arise that would entitle the owner of said vehicle to
 the exemption prescribed In this article. We believe that It
 wasthe intention of the Legislature to help the farmer by
 lessening the burden of operating an automobile or other vehicle
 when It was used solely to supplementother earnlngs.ofand
 from the farm. We think that they Intended that the truck
 might be used for such purposes as were necessary or lncideh-
 tal to the operation of said farm and the raising or breeding
 OS livestock Is certainly a purpose Incidentaland Rr,obably
Hon. D. Richard Voges, April 19, 1939, Page 2   o-607


necessary to the successful'operation
                                    and maintenance6f a
farm.
        Based up6n our opinion of the Intention of the-Leg-
islature in passing this statute,we are unwilling to say that
the farmer who owns livestock used for breeding purposes and
without additionalcharge conveys such llvestock to the places
of breeding Is not entitled to operate the vehicle used in
transportationof these animals under a farm license or per-
mit. We desire to qualify this statement by saying that the
use of the farm truck~for hauling such livestockmust be an
occasionaluse for that purpose. In our opinion a truck used
to any great extent for that purpose is not such a,truck or .~
use as was Intendedby the Legislature to be exempt from com-
mercial registration.
        As to your question, if the operator of a truck used
only for power In the drilling of wells, but moved from places
of operation under Its own power lqqstbe registered. As the
facts relgte In your letter this truck Is use6 upon the public
huhways of this state,.and,ifthat .betrue we find nothing
in.the-statutesthat would exempt the owner oreo;peratorthere-
of from,havlnga license upon this truck. You are, therefore,
advised that under our statutes If the truck is used on the
public highways of this state, It must be registered.
        It Ls the opinion of this department that the farmer
may transport his livestock.lna',truckoperated with a farm
license to the places of breeding if the truck is otherwise
used only for farm purposes. You ape also advised that the
truck used for power In drilling wells If It Is also used on
the public highways of this state, must be registered as Is
provided by the law.
                                Yours very truly
                             ATTORNEY GENERAL OF TEXAS

.Nii:omb:wc                     By s/Morris Hodges
                                     Morris Hodges
APPROVED:                            Assistant
s/Qerald 6. tiM
ATTOlWEYGENERALOF TEXAS